Name: COMMISSION REGULATION (EC) No 1106/95 of 16 May 1995 temporarily suspending the advance fixing of export refunds for certain milk products
 Type: Regulation
 Subject Matter: European construction;  trade policy;  processed agricultural produce;  tariff policy;  international trade
 Date Published: nan

 No L 110/ 18 I EN I Official Journal of the European Communities 17. 5. 95 COMMISSION REGULATION (EC) No 1106/95 of 16 May 1995 temporarily suspending the advance fixing of export refunds for certain milk products in question and licences should not be issued in respect of applications pending, HAS ADOPTED THIS REGULATION : Article 1 1 . The advance fixing of export refunds on the milk products covered by CN codes 0402 10 19, 0402 21 17, 0402 21 19, 0402 21 99, 0403 90 1 1 , 0403 90 13, 0403 90 19, 0404 90 11 , 0404 90 13, 0404 90 19, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by the Act of Accession of Austria, Finland and Sweden and by Regulation (EC) No 3290/94 (2), Having regard to Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regulation (EC) No 776/94 (4), and in particular the second subparagraph of Article 5 (4) thereof, Whereas the market for certain milk products is characte ­ rized by uncertainty ; whereas the current refunds appli ­ cable could lead to speculative advance fixing of the refund ; whereas the issuing of licences for the quantities applied for is likely to result in an overrun in the quanti ­ ties of the products concerned normally disposed of in accordance with the definition in Commission Regulation (EC) No 974/95 (*) ; whereas it is necessary to suspend temporarily the advance fixing of refunds for the products 0404 90 31 , 0404 90 33 and 0404 90 39 of the agricultural product nomenclature for export refunds is hereby suspended on 17 and 18 May 1995 with respect to licence applications covered by Article 1 ( 1 ) of Regulation (EC) No 974/95. 2. No action shall be taken in respect of licence appli ­ cations with advance fixing of the refund pending with respect to paragraph 1 which should be issued as from 1 2 May 1995. Article 2 This Regulation shall enter into force on 17 May 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 May 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6. 1968, p. 13. (2) OJ No L 349, 31 . 12. 1994, p. 105. 0 OJ No L 155, 3 . 7. 1968, p. 1 . (4) OJ No L 91 , 8 . 4. 1994, p. 6. fa OJ No L 97, 29. 4. 1995, p. 66.